IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 301 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
JOSHUA TORRES-PLAZA,              :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 302 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
JOSHUA TORRES-PLAZA,              :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 303 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
JOSHUA TORRES-PLAZA,              :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 304 EAL 2020
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                             :
                                             :
JOSHUA TORRES-PLAZA,                         :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of February, 2021, the Petition for Allowance of Appeal is

DENIED. The Application to Withdraw As Counsel is DISMISSED AS MOOT.

     .




         [301 EAL 2020, 302 EAL 2020, 303 EAL 2020 and 304 EAL 2020] - 2